EXHIBIT 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is dated March 18, 2008 by and
between Live Nation Worldwide, Inc., a Delaware corporation (“Live Nation”), and
Jason Garner (the “Employee”).

WHEREAS, Live Nation and the Employee desire to enter into an employment
relationship under the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements included
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

1. TERM OF EMPLOYMENT

The Employee’s term of employment starts effective as of September 1, 2007 and
ends on the close of business on December 31, 2010 (the “Term”), unless
terminated earlier pursuant to the terms set forth in Section 7 below.

2. TITLE AND DUTIES; EXCLUSIVE SERVICES

The Employee’s title is Chief Executive Officer, North American Music, as such
title may be amended during the Term upon the mutual agreement of the parties.
The Employee will such perform job duties that are usual and customary for this
position, and will perform such additional services and duties that Live Nation
may from time to time designate that are consistent with the usual and customary
duties of this position (the “Services”). The Employee will report to Live
Nation’s President and Chief Executive Officer, currently Michael Rapino, or his
successor. The Employee agrees to abide by Live Nation’s rules, regulations and
practices as adopted or modified from time to time by Live Nation, including,
without limitation, those set forth in Live Nation’s Employee Handbook and its
Code of Business Conduct and Ethics. The Employee will devote the Employee’s
full working time and efforts to the business and affairs of Live Nation. During
employment with Live Nation, the Employee shall not be employed elsewhere
without the written consent of Live Nation.

3. COMPENSATION AND BENEFITS

(a) Base Salary. Effective as of September 1, 2007, Live Nation will pay the
Employee an annual gross base salary of $650,000, less appropriate payroll
deductions. Effective September 1, 2008, the Employee’s annual gross base salary
will increase to $700,000, less appropriate payroll deductions. Effective
September 1, 2009, the Employee’s annual gross base salary will increase to
$750,000, less appropriate payroll deductions. All payments of base salary will
be made in regular installments in accordance with Live Nation’s payroll
practices, prorated monthly or weekly where appropriate.

(b) Performance Bonus. For each calendar year of this Agreement beginning in
2008, the Employee will be eligible to receive a performance bonus (a
“Performance Bonus”) of up to 100% of his then-current base salary based on the
achievement of performance targets to be set and determined annually by Live
Nation in its sole and absolute discretion.

(c) Retention Bonus. Live Nation shall pay to the Employee, no later than the
next regular payday after the execution of this Agreement, $650,000 as a
retention bonus (the “Retention Bonus”). The Retention Bonus will be offset
against any Performance Bonus(es) subsequently earned by the Employee under this
Agreement. If the Employee is still employed with Live Nation as of December 31,
2010 (the “Target Date”), any remaining Retention Bonus that has not been so
offset (“Unearned Portion of the Retention Bonus”) shall be deemed earned by the
Employee. If the Employee’s employment is terminated before the Target Date, any
remaining Unearned Portion of the Retention Bonus shall be treated as follows:
(i) if the Employee is terminated for Cause or terminates without Good Reason,
the Employee shall repay an Unearned Portion of the Retention Bonus within ten
business days following such termination; or (ii) if the Employee is terminated
(A) without Cause or (B) due to death or disability or if the Employee
terminates with Good Reason, the Employee shall be deemed to have earned any
otherwise Unearned Portion of the Retention Bonus. The Employee acknowledges
that the Retention Bonus shall be subject to withholding in accordance with Live
Nation’s ordinary payroll practices.

(d) Employee Benefit Plans. The Employee will be entitled to participate in all
group health, hospitalization and disability or other insurance plans, sick
leave and other employee welfare benefit plans in which other similarly-situated
employees of Live Nation may participate as stated in Live Nation’s Employee
Handbook and in accordance with the benefit plans established by Live Nation,
and as may be amended from time to time in Live Nation’s sole discretion.

(e) Vacation. The Employee will be eligible for 4 weeks paid vacation annually,
subject to the applicable policies, restrictions and conditions set forth in
Live Nation’s Employee Handbook, as may be amended from time to time.

(f) Expenses. Upon submission of proper documentation in accordance with Live
Nation’s expense reimbursement policies, Live Nation will pay or reimburse the
Employee for all normal and reasonable business expenses incurred by the
Employee in connection with the Employee’s provision of the Services.

4. NON-DISCLOSURE OF CONFIDENTIAL INFORMATION

During the course of the Employee’s employment with Live Nation, Live Nation
will provide the Employee with access to certain confidential information, trade
secrets and other matters which are of a confidential or proprietary nature,
including, without limitation, Live Nation’s customer lists, pricing
information, production and cost data, compensation and fee information,
strategic business plans, budgets, financial statements, employment pay
information and data and other information Live Nation treats as confidential or
proprietary (collectively, the “Confidential Information”). Live Nation provides
on an ongoing basis such Confidential Information as Live Nation deems necessary
or desirable to aid the Employee in the performance of the Employee’s duties.
The Employee understands and acknowledges that such Confidential Information is
confidential and proprietary, and agrees not to disclose such Confidential
Information to anyone outside Live Nation except to the extent that: (i) the
Employee deems such disclosure or use reasonably necessary or appropriate in
connection with performing the Employee’s duties on behalf of Live Nation;
(ii) the Employee is required by order of a court of competent jurisdiction (by
subpoena or similar process) to disclose or discuss any Confidential
Information, provided that in such case, the Employee will promptly inform Live
Nation of such event, will cooperate with Live Nation in attempting to obtain a
protective order or to otherwise restrict such disclosure and will only disclose
Confidential Information to the minimum extent necessary to comply with any such
court order; or (iii) such Confidential Information becomes generally known to
and available for use in the industries in which Live Nation does business,
other than as a result of any action or inaction by the Employee.

The Employee further agrees that the Employee will not during employment and/or
at any time thereafter use such Confidential Information for any purpose,
including, without limitation, competing, directly or indirectly, with Live
Nation. The Employee agrees that any confidential or proprietary information and
materials the Employee receives from third parties relating to the Employee’s
employment with Live Nation shall be deemed “Confidential Information” for all
purposes of this Agreement and will be subject to all limitations on use and
disclosure set forth in this Agreement, and the Employee will not use or
disclose any such information and materials in any manner inconsistent with any
of Live Nation’s obligations towards such third party. At such time as the
Employee ceases to be employed by Live Nation, the Employee will immediately
turn over to Live Nation all Confidential Information, including papers,
documents, writings, electronically stored information, other property and all
copies of them, provided to or created by the Employee during the course of the
Employee’s employment with Live Nation.

5. NON-SOLICITATION AND NON-HIRE OF LIVE NATION EMPLOYEES

To further preserve the rights of Live Nation pursuant to the non-disclosure
covenant above, and for the consideration promised by Live Nation under this
Agreement, during the Employee’s employment with Live Nation and for a period of
12 months following the termination of the Employee’s employment with Live
Nation for any reason, the Employee will not, directly or indirectly: (i) hire
any current Live Nation employee or any former Live Nation employee within six
months of the termination of that individual’s employment with Live Nation
(“Current or Former Employee”); (ii) solicit or encourage any current employee
to terminate his or her employment with Live Nation; (iii) solicit or encourage
any Current or Former Employee to accept employment with any business, person or
entity with which the Employee may be associated; or (iv) encourage or assist in
any way any such business, person or entity from taking any action which the
Employee could not take individually under this Section 5, including, without
limitation, identifying any Current or Former Employee as a potential candidate
for employment therewith.

6. NON-COMPETITION

To further preserve the rights of Live Nation pursuant to the non-disclosure
covenant above, and for the consideration promised by Live Nation under this
Agreement, during the Employee’s employment with Live Nation, the Employee will
not, directly or indirectly, including, without limitation, as an owner,
director, principal, agent, officer, employee, partner, consultant or otherwise,
carry on, operate, manage, control or become involved in any manner with any
business, operation, corporation, partnership, association, agency or other
person or entity which is in the same business as Live Nation in any location in
which Live Nation operates or has projected to operate during the Employee’s
employment with Live Nation, including any area within a 50-mile radius of any
such location. The foregoing shall not prohibit the Employee from owning up to
5% of the outstanding capital stock of any publicly-held company.

To further preserve the rights of Live Nation pursuant to the non-disclosure
covenant above, and for the consideration promised by Live Nation under this
Agreement, during the Employee’s employment with Live Nation, the Employee will
not, directly or indirectly, either for the Employee or for any other business,
operation, corporation, partnership, association, agency or other person or
entity, call upon, compete for, solicit, divert, take away, or attempt to divert
or take away, current or prospective customers of Live Nation, including,
without limitation, any customer: (i) with whom Live Nation has an existing
agreement or business relationship; or (ii) with whom Live Nation has had an
agreement or business relationship within the six-month period preceding the
Employee’s last day of employment with Live Nation.

Live Nation and the Employee agree that the restrictions contained in this
non-competition covenant are reasonable in scope and duration and are necessary
to protect Live Nation’s business interests and Confidential Information. If any
provision of this non-competition covenant as applied to any party or to any
circumstance is judged by a court or arbitrator to be invalid or unenforceable,
the same will in no way affect the validity or enforceability of this Agreement.
If any such provision of this non-competition covenant, or any part thereof, is
held to be unenforceable because of the scope, duration or geographic area
covered thereby, the parties agree that the court or arbitrator making such
determination will have the power to reduce the scope and/or duration and/or
geographic area of such provision, and/or to delete specific words or phrases,
and in its reduced form, such provision shall then be enforceable and shall be
enforced.

The parties acknowledge and agree that any breach of this non-competition
covenant will cause irreparable damage to Live Nation, and upon any such breach
of any provision of this non-competition covenant, Live Nation shall be entitled
to injunctive relief, specific performance or other equitable relief; provided,
however, that this shall in no way limit any other remedies which Live Nation
may have (including, without limitation, the right to seek monetary damages).
Should the Employee violate the any provision of this non-competition covenant,
then, in addition to all other rights and remedies available to Live Nation at
law or in equity, the duration of this covenant shall automatically be extended
for the period of time from which the Employee began such violation until the
Employee permanently ceases such violation.

7. TERMINATION

The Employee’s employment with Live Nation may be terminated under the following
circumstances:

(a) Termination upon Death. The Employee’s employment with Live Nation will
terminate upon the Employee’s death.

(b) Termination upon Disability. Live Nation may terminate the Employee’s
employment with Live Nation if, as a result of the Employee’s incapacity due to
physical or mental illness, the Employee is unable to perform the Services under
this Agreement on a full-time basis for more than 90 days in any 12-month
period, as determined by Live Nation.

(c) Termination by Live Nation. Live Nation may terminate the Employee’s
employment with Live Nation for any reason at any time, with or without notice.
Live Nation may also terminate the Employee’s employment for “Cause.” A
termination for Cause must be for one or more of the following reasons:
(i) continued non-performance by the Employee of the Employee’s duties hereunder
(other than by reason of the Employee’s physical or mental illness, incapacity
or disability) where such non-performance has continued for more than 30 days
following notice of such non-performance; (ii) the Employee’s refusal or failure
to follow lawful directives where such refusal or failure has continued for more
than 30 days following written notice of such refusal or failure; (iii) a
criminal or civil conviction of the Employee, a plea of nolo contendere by the
Employee or other conduct by the Employee that, as determined in the sole
discretion of Live Nation, has resulted in, or would reasonably be expected to
result in if the Employee were retained in the Employee’s position with Live
Nation, material injury to the reputation of Live Nation, including, without
limitation, conviction of fraud, theft, embezzlement or a crime involving moral
turpitude; (iv) a breach by the Employee of any provision of this Agreement;
(v) conduct by the Employee constituting a material act of misconduct in
connection with the performance of the Employee’s duties, including, without
limitation, violation of Live Nation’s policy on sexual harassment,
misappropriation of funds or property of Live Nation other than the occasional,
customary and de minimis use of Live Nation property for personal purposes, or
any other act of misconduct as determined in the sole discretion of Live Nation;
or (vi) a violation by the Employee of Live Nation’s employment policies,
including, without limitation, those set forth in Live Nation’s Employee
Handbook or Live Nation’s Code of Business Conduct and Ethics.

(d) Termination by the Employee for Good Reason. The Employee may terminate this
Agreement at any time for “Good Reason,” which is defined as any one of the
following: (i) a repeated failure of Live Nation to comply with a material term
of this Agreement; (ii) a substantial and unusual increase in the Employee’s
duties and responsibilities without an offer of additional reasonable
compensation as determined by Live Nation in light of compensation levels for
similarly-situated employees; or (iii) a substantial and unusual reduction in
the Employee’s duties and responsibilities. Prior to the Employee’s termination
of this Agreement for Good Reason under (i), (ii) or (iii) above, the Employee
must provide Live Nation with 30 days advance written notice in which Live
Nation may resolve the issue.

(e) Other Termination by the Employee. The Employee may terminate the Employee’s
employment with Live Nation for any reason at any time upon 90 days prior
written notice to Live Nation. Notwithstanding the foregoing, if the Employee
terminates under this Section 7(e), Live Nation will not be required to continue
employment during the notice period and may determine an earlier date on which
the Employee’s employment will end.

8. COMPENSATION UPON TERMINATION

(a) Termination upon Death. If the Employee’s employment with Live Nation
terminates by reason of the Employee’s death, Live Nation will, within 30 days
of such termination, pay to such person as the Employee may designate or, if no
such person is designated, to the Employee’s estate in a lump sum amount the
Employee’s accrued and unpaid base salary, prorated bonus, if any, unreimbursed
expenses and any payments to which the Employee’s spouse, beneficiaries or
estate may be entitled under any applicable employee benefit plan (collectively,
“Benefit Payments”).

(b) Termination upon Disability. If the Employee’s employment with Live Nation
terminates by reason of the Employee’s disability, Live Nation will, within
30 days of such termination, pay to the Employee in a lump sum amount the
Employee’s accrued and unpaid base salary, prorated bonus, if any, unreimbursed
expenses and any Benefit Payments.

(c) Termination by Live Nation for Cause. If the Employee’s employment with Live
Nation is terminated by Live Nation for Cause, Live Nation will, within 30 days
of such termination, pay to the Employee in a lump sum amount the Employee’s
accrued and unpaid base salary, unreimbursed expenses and any Benefit Payments.

(d) Termination by Live Nation Without Cause or Termination by the Employee for
Good Reason. If the Employee’s employment with Live Nation is terminated by Live
Nation without Cause, or by the Employee for Good Reason during the Term, Live
Nation will, within 30 days of such termination, pay to the Employee in a lump
sum amount the Employee’s accrued and unpaid base salary, prorated bonus, if
any, unreimbursed expenses and any Benefit Payments. In addition, if the
Employee signs a general release of claims in a form and manner satisfactory to
Live Nation, Live Nation will, within 90 days, begin paying to the Employee in
regular installments in accordance with Live Nation’s payroll practices and less
appropriate payroll deductions, an amount equal to the Employee’s monthly base
salary for the greater of (i) 12 months or (ii) the remainder of the Term.

(e) Termination by Live Nation or the Employee as a Result of Expiration of the
Term. If the Employee’s employment with Live Nation is terminated by Live Nation
or the Employee as a result of expiration of the Term, Live Nation will, within
30 days of such termination, pay to the Employee in a lump sum amount the
Employee’s accrued and unpaid base salary, prorated bonus, if any, unreimbursed
expenses and any Benefit Payments.

(f) Effect of Compliance with Compensation upon Termination Provisions. Upon
complying with Sections 8(a) through 8(e) above, as applicable, Live Nation will
have no further obligations to the Employee except as otherwise expressly
provided under this Agreement, provided that such compliance will not adversely
affect or alter the Employee’s rights under any employee benefit plan of Live
Nation in which the Employee has a vested interest, unless otherwise provided in
such employee benefit plan or any agreement or other instrument attendant
thereto.

(g) Delayed Payments. In the event that Section 409A (“409A”) of the Internal
Revenue Code of 1986, as amended (the “Code”), applies to any compensation with
respect to the Employee’s termination, payment of that compensation shall be
delayed if the Employee is determined to be a “specified employee,” as defined
in 409A(a)(2)(B)(i), and such delayed payment is required by 409A. Such delay
shall last six months from the date of the Employee’s termination. Within
30 days following the end of such six-month period, Live Nation will make a
catch-up payment to the Employee equal to the total amount of such payments that
would have been made during the six-month period but for this Section 8(g). The
Employee expressly agrees and acknowledges that, notwithstanding the foregoing,
in the event that any taxes are imposed under Internal Revenue Code Section 409A
in respect of any compensation or benefits payable to the Employee, whether in
connection with a termination of employment or otherwise, then (i) the payment
of such taxes shall be solely the Employee’s responsibility, (ii) neither Live
Nation, its affiliated entities nor any of their respective past or present
directors, officers, employees or agents shall have any liability for any such
taxes and (iii) the Employee shall indemnify and hold harmless, to the
greatest extent permitted under law, each of the foregoing from and against any
claims or liabilities that may arise in respect of any such taxes.

9. PARTIES BENEFITED; ASSIGNMENTS

This Agreement shall be binding upon the Employee, the Employee’s heirs and the
Employee’s personal representative or representatives, and upon Live Nation and
its respective successors and assigns. Neither this Agreement nor any rights or
obligations hereunder may be assigned by the Employee, other than by will or by
the laws of descent and distribution.

10. GOVERNING LAW; VENUE

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of California without giving effect to any choice of
law or conflict provisions or rule (whether of the State of California or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of California and the Employee hereby
expressly consents to the personal jurisdiction of the state and federal courts
located in Los Angeles, California for any lawsuit arising from or relating to
this Agreement.

11. DEFINITION OF LIVE NATION

As used in this Agreement, the term “Live Nation” includes Live Nation
Worldwide, Inc. and any of its past, present and future divisions, operating
companies, parent entities, subsidiaries and affiliates.

12. LITIGATION AND REGULATORY COOPERATION

During and after the Employee’s employment, the Employee will reasonably
cooperate with Live Nation in the defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of Live Nation which relate to events or occurrences that transpired
while the Employee was employed by Live Nation; provided, however, that such
cooperation shall not materially and adversely affect the Employee or expose the
Employee to an increased probability of civil or criminal litigation. The
Employee’s cooperation in connection with such claims or actions shall include,
without limitation, being available to meet with counsel to prepare for
discovery or trial and to act as a witness on behalf of Live Nation at mutually
convenient times. During and after the Employee’s employment, the Employee also
shall cooperate fully with Live Nation in connection with any investigation or
review of any federal, state or local regulatory authority as any such
investigation or review relates to events or occurrences that transpired while
the Employee was employed by Live Nation. Live Nation will pay the Employee on
an hourly basis (to be derived from the Employee’s most recent base salary) for
requested litigation and regulatory cooperation that occurs after the Employee’s
termination of employment, and will reimburse the Employee for all costs and
expenses incurred in connection with the Employee’s performance under this
Section 12, including, without limitation, reasonable attorneys’ fees and costs.

13. ARBITRATION

The parties agree that any dispute, controversy or claim, whether based on
contract, tort, statute, discrimination, retaliation or otherwise, relating to,
arising from or connected in any manner to this Agreement, or to any alleged
breach of this Agreement, or arising out of or relating to the Employee’s
employment or termination of employment, shall, upon the timely written request
of either party be submitted to and resolved by binding arbitration. The
arbitration shall be conducted in Los Angeles, California. The arbitration shall
proceed in accordance with the National Rules for Resolution of Employment
Disputes of the American Arbitration Association (“AAA”) in effect at the time
the claim or dispute arose, unless other rules are agreed upon by the parties.
Unless otherwise agreed to by the parties in writing, the arbitration shall be
conducted by one arbitrator who is a member of the AAA and who is selected
pursuant to the methods set out in the National Rules for Resolution of
Employment Disputes of the AAA. Any claims received after the
applicable/relevant statute of limitations period has passed shall be deemed
null and void. The award of the arbitrator shall be a reasoned award with
findings of fact and conclusions of law. Either party may bring an action in any
court of competent jurisdiction to compel arbitration under this Agreement, to
enforce an arbitration award and to vacate an arbitration award. However, in
actions seeking to vacate an award, the standard of review to be applied by said
court to the arbitrator’s findings of fact and conclusions of law will be the
same as that applied by an appellate court reviewing a decision of a trial court
sitting without a jury. Live Nation will pay the actual costs of arbitration
excluding attorneys’ fees to the extent required by law. Each party will pay its
own attorneys’ fees and other costs incurred by their respective attorneys.

14. REPRESENTATIONS AND WARRANTIES OF THE EMPLOYEE

The Employee represents and warrants to Live Nation that: (i) the Employee is
under no contractual or other restriction which is inconsistent with the
execution of this Agreement, the performance of the Employee’s duties hereunder
or the other rights of Live Nation hereunder; (ii) the Employee is under no
physical or mental disability that would hinder the performance of the
Employee’s duties under this Agreement; (iii) the Employee’s execution of this
Agreement and performance of the Services under this Agreement will not violate
any obligations that the Employee may have to any other or former employer,
person or entity, including any obligations to keep in confidence proprietary
information, knowledge or data acquired by the Employee in confidence or in
trust prior to becoming an employee of Live Nation. The Employee further
represents, warrants and covenants that the Employee will not disclose to Live
Nation, or use in connection with the Employee’s activities as an employee of
Live Nation, or induce Live Nation to use, any proprietary or confidential
information or trade secrets of the Employee or any third party at any time,
including, without limitation, any proprietary, confidential information or
trade secrets of any former employer.

15. MISCELLANEOUS

This Agreement contains the entire agreement of the parties relating to the
subject matter hereof. This Agreement supersedes any prior written or oral
agreements or understandings between the parties relating to the subject matter
hereof, including, without limitation, that certain Employment Agreement dated
effective March 29, 2007. No modification or amendment of this Agreement shall
be valid unless in writing and signed by Live Nation and the Employee. The
failure of a party to require performance of any provision of this Agreement
shall in no manner affect the right of such party at a later time to enforce any
provision of this Agreement. A waiver of the breach of any term or condition of
this Agreement shall not be deemed to constitute a waiver of any subsequent
breach of the same or any other term or condition. This Agreement is intended to
be performed in accordance with, and only to the extent permitted by, all
applicable laws, ordinances, rules and regulations. If any provision of this
Agreement, or the application thereof to any person or circumstance, shall, for
any reason and to any extent, be held invalid or unenforceable, such invalidity
and unenforceability shall not affect the remaining provisions hereof or the
application of such provisions to other persons or circumstances, all of which
shall be enforced to the greatest extent permitted by law. The headings in this
Agreement are inserted for convenience of reference only and shall not be a part
of, or control or affect the meaning of, any provision hereof. This Agreement
shall not be construed against any party on the grounds that such party drafted
this Agreement.

[Remainder of Page Intentionally Left Blank]

1

THE EMPLOYEE ACKNOWLEDGES THAT THE EMPLOYEE HAS HAD THE OPPORTUNITY TO CONSULT
LEGAL COUNSEL CONCERNING THIS AGREEMENT, THAT THE EMPLOYEE HAS READ AND
UNDERSTANDS THIS AGREEMENT, THAT THE EMPLOYEE IS FULLY AWARE OF ITS LEGAL EFFECT
AND THAT THE EMPLOYEE HAS ENTERED INTO IT FREELY BASED ON THE EMPLOYEE’S OWN
JUDGMENT AND NOT ON ANY REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED
IN THIS AGREEMENT.

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
effective as of the date first written above.

                  THE EMPLOYEE
Date:
  March 18, 2008   /s/ Jason Garner
 
       
 
      Jason Garner

         

                  LIVE NATION WORLDWIDE, INC.
Date:
  March 18, 2008   By: /s/ Michael Rapino
 
       
 
      Name: Michael Rapino
 
      Title: President and Chief Executive Officer

[Signature Page to Employment Agreement]

2